Citation Nr: 1815547	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease, lumbar spine, also claimed as arthritis, lower back.

2. Entitlement to service connection for an eye condition (diminished eyesight).

3. Entitlement to service connection for arthritis of the bilateral hips, to include secondary to degenerative disc disease, lumbar spine.

4. Evaluation of callosities formation and post-operative degenerative osteoarthritis of left foot, which is currently 20 percent disabling. 




REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from January 1973 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with the same rating decision, the Board notes that the Veteran filed a notice of disagreement in December 2012 for the issue of whether new and material evidence has been received to reopen a claim for service connection for ascites, due to liver problems, also claimed as liver problems. See Manlicon v. West, 12 Vet. App. 238 (1999) (The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process).  As discussed below, given that the Veteran has requested to dismiss all of the issues on appeal, the Board declines to exercise jurisdiction over the matter.

Further, the Board notes that in that same notice of disagreement, the Veteran requested reconsideration of "right thumb residuals of break."  However, this issue was not included in the October 2012 rating decision and therefore could not be reviewed.  The Board further notes that that the issue was addressed in a December 2016 rating decision and has therefore been adjudicated. 

The Veteran requested a hearing on the matters before the Board in May 2014.  The matters were certified to the Board in June 2017 and a hearing was scheduled for July 2017.  On the day of the hearing, the Veteran submitted a notice that he wished to withdraw all issues of his appeal and did not appear at the hearing. 


FINDING OF FACT

On July 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the following claims have been met: whether new and material evidence has been submitted to reopen a claim of service connection for degenerative disc disease, lumbar spine; and service connection for an eye condition (diminished eyesight); arthritis of the bilateral hips; and an increased evaluation of callosities formation and post-operative degenerative osteoarthritis of left foot. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In the present case, the appellant has withdrawn all issues on appeal through a letter dated July 18, 2017 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

Whether new and material evidence has been submitted to reopen a claim of service connection for degenerative disc disease, lumbar spine; and service connection for an eye condition (diminished eyesight); arthritis of the bilateral hips; and an increased evaluation of callosities formation and post-operative degenerative osteoarthritis of left foot are dismissed.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


